DETAILED ACTION
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.  Specifically, applicant’s arguments fail to provide sufficient evidence to overcome the prima facie case of obviousness of the claimed product (with particular properties) over the product formed in the prior art.  Therefore the rejection is maintained and made FINAL.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In following the examination guidelines established in the MPEP 2112 for a product claim where properties are claimed (cited in previous office action and below), the prior art has been established as forming a substantially identical product (i.e. from substantially the same composition, albeit slightly more Cl is permitted in the prior art examples, no Mo is present) by a substantially identical method (with overlapping current density) and applicant has failed to provide persuasive evidence that the prior art would not necessarily contain the claimed properties (or at least properties which obviate the claimed ranges, see MPEP 2112 Part V below):
V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).


Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular amounts of Cl or Mo) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Potentially the claims could be awarded the secondary consideration of unexpected results for the claimed ranges however, the Examiner notes MPEP 716.02(d) - Unexpected Results Commensurate in Scope with Claimed Invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.
In the instant case, the claims cannot be taken to be commensurate in scope with the Examples as alleged for at least the reason that the independent claims still embrace some of the comparative examples in the instant specification (comparative examples 4 and 5 meet the MBF and yield strength requirements of the independent claims) and nowhere in the instant Examples shown or evaluated in the specification in a manner which would support a MBF of 0.001 or simply 0 (which is embraced by the claimed formula) to have properties which would be desirable and/or unexpected in a manner which could give the claimed range a secondary consideration to overcome the asserted obviousness.

	
Claim Rejections - 35 USC § 103
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
The following is a section from MPEP 2144.05 - Part II.   OPTIMIZATION OF RANGES: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2016-0097020 cited in IDS, using US Pub 2018/0102544 both of record).
	In regard to claims 1-4 and 6-9, Kim et al. teach a secondary battery including opposite anode and cathode electrodes with an electrolyte there between (paragraphs [0003-0005]) at least one anode including an active material on a copper foil current collector, the copper foil current collector comprising: a copper layer 1; and an anticorrosive film 2 disposed on the copper layer (such as chromate, a silane compound, or a nitrogen compound - see paragraph [0046], see figure 1), 
wherein the copper foil is formed under the conditions of instant withdrawn claim 11 (see paragraph [0052-0055] - electrolytic copper foil from a solution with the same composition as that claimed under the same current density claimed) which forms a copper foil with tailorable properties such as an elongation of 3% or above, a yield strength of 30 to 60 kgf/mm2, a surface roughness of 0.2 to 2 micron and a thickness of 3 to 30 microns (see paragraphs [0012-0015]) which overlaps the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
	Therefore, while the prior art does not specifically disclose a Young's modulus value or the uniformity of the elastic modulus (i.e. a modulus bias factor (MBF) of less than 0.12), the claimed and prior art copper foil products are identical or substantially identical in structure and composition, and are produced by identical or substantially identical processes, and a prima facie case of either anticipation or obviousness has therefore been established absent evidence to the contrary (MPEP 2112.01 above).  The prior art specifically teaches the desirability to prevent buckles in the machine direction of the foil caused by variations in the copper foil processing (paragraphs [0005-0008]) and therefore is considered to teach the desirability to have uniform properties along the length thereof in a manner which obviates optimizing the claimed MBF to be as low as possible (i.e. close to 0, to create as uniform a product as possible).

In regard to claim 10, although not specifically disclosed by the prior art, a person of ordinary skill in the art would appreciate that the lithium secondary battery of the prior art can be formed as a laminate or wound battery in which the copper foil described above is disposed on a polymer film such as a separator sheet in a cell stack or winding.  See for example the prior art made of record which have electrolytic copper current collectors on polymer separators.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanafusa et al. (US Pub 2010/0136434 newly cited) teaches the general conditions for electrolytic copper for current collectors considered relevant to the claimed invention (see figure 1, abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723